Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-64 are pending and are considered in this Office Action.
As to claims 1-44, claims have been cancelled.

Priority
The application is a 371 of PCT/CN2017/119900 filed on 12/29/2017.

Information Disclosure Statement
The information disclosure statement (IDS)  submitted on 06/23/2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.

Claim Objections
Claim 57 is objected to because of the following informalities:  
In claim 57, line 2, “A gyroscope” should be “a gyroscope”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 45-52 and 55-59 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by GUPTA ( U.S. Pub. No. 2015/0156266 A1).
As to claim 45, GUPTA teaches a method for providing an Internet of Things (IoT) service from a cloud node to an IoT network device in a cloud computing environment comprising a plurality of cloud nodes ( (See at least ABSTRACT, “The disclosure relates to discovering and offering cloud based services for Internet of Things (IoT) devices in an IoT network”; and ¶ [0037], “In a peer-to-peer network, service discovery schemes can multicast the presence of nodes, their capabilities, and group membership”), the method comprising: receiving a first service request to invoke at least one service (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network”); selecting one of the plurality of cloud nodes as a serving node for the at least one service based on the first service request (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network, the IoT gateway may connect to the appropriate IoT devices to fetch any required data associated with the requested cloud-based services“; and ¶ [0036], “an IoT server 170 is shown as connected to the Internet 175. The IoT server 170 can be implemented as a plurality of structurally separate servers, or alternately may correspond to a single server”); determining an IoT network service to receive the at least one service based on the first service request (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network, the IoT gateway may connect to the appropriate IoT devices to fetch any required data associated with the requested cloud-based services); transmitting data of the at least one service from the serving node to the determined IoT network device (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network, the IoT gateway may connect to the appropriate IoT devices to fetch any required data associated with the requested cloud-based services; ¶ [0097], “pass the fetched data to the appropriate cloud-based service to thereby invoke the requested cloud-based service at block 1140, and return the result from the invoked cloud-based service to the IoT devices.”); wherein the IoT network device is connected to one or more terminal devices which use the data of the at least one service (See at least ¶ [0096], “each IoT device may further request information from the IoT gateway (e.g., a pointer) that can be used to communicate with other IoT devices as peers according to the peer-to-peer protocol”).

As to claim 46, GUPTA teaches the method according to claim 45. GUPTA further teaches wherein the first service request is from a service provider, wherein each of the plurality of cloud nodes is assigned with a specific type of service, and/or wherein the first service request indicates specific terminal device functions for the at least one service (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network, the IoT gateway may connect to the appropriate IoT devices to fetch any required data associated with the requested cloud-based services; ¶ [0097], “pass the fetched data to the appropriate cloud-based service to thereby invoke the requested cloud-based service at block 1140, and return the result from the invoked cloud-based service to the IoT devices.”).

As to claim 47, GUPTA teaches the method according to claim 45. GUPTA further teaches wherein further comprising receiving terminal device data from the IoT network device for the at least one service, wherein the terminal device data is collected by the IoT network device from the one or more terminal devices to which the IoT network device connects (See at least ¶ [0096], “each IoT device may further request information from the IoT gateway (e.g., a pointer) that can be used to communicate with other IoT devices as peers according to the peer-to-peer protocol”).

As to claim 48, GUPTA teaches the method according to claim 47. GUPTA further teaches wherein further comprising processing the terminal device data according to the at least one service (See at least ¶ [0068], “the logic configure to transmit and/or receive information 305 corresponds to the network access points 404 used by the server 400 to communication with the network 407, the logic configured to process information 310 corresponds to the processor”).

As to claim 49, GUPTA teaches the method according to claim 45. GUPTA further teaches wherein further comprising: receiving a second service request from the IoT network device, which second service request indicates a specific event (See at least Fig. 5 and ¶ [0075], “as shown in FIG. 5, a first P2P group includes devices 520a and 520b under the coverage of base station 510a, a second P2P group includes devices 520c and 520d under the coverage of base station 510b”).

As to claim 50, GUPTA teaches the method according to claim 45. GUPTA further teaches wherein the IoT network device has a profile of a service provider, and/or wherein the IoT network device has at least one of: usage information of the one or more terminal devices and state information of the one or more terminal devices (See at least ¶ [0092], “the cloud-based service discovery that the IoT gateway 940 performs may further depend on usage, contexts, and other state information obtained from the IoT devices 910-916 in the IoT network 960, a profile associated with the user, associations among different users (terminal devices)”).

As to claim 51, GUPTA teaches the method according to claim 45. GUPTA further teaches wherein further comprising, prior to transmitting the data of the at least one service to the IoT network device: generating data of the at least one service according to a protocol agreed between the serving node and the IoT network device (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network, the IoT gateway may connect to the appropriate IoT devices to fetch any required data associated with the requested cloud-based services; ¶ [0097], “pass the fetched data to the appropriate cloud-based service to thereby invoke the requested cloud-based service at block 1140, and return the result from the invoked cloud-based service to the IoT devices.”; and ¶ [0098], “The processor 1206 can be dedicated to analyzing information received by the receiver 1202 and/or generating information for transmission by a transmitter”).

As to claim 52, GUPTA teaches the method according to claim 45. GUPTA further teaches wherein selecting one of the plurality of cloud nodes as the serving node comprises: determining a catalog/index of the at least one service; and selecting one of the plurality of cloud nodes based on the catalog/index of the at least one service (See at least Fig. 5 and ¶ [0075], “direct communication between P2P devices 520 may be organized into P2P groups. More particularly, a P2P group generally refers to a group of two or more devices 520 interested or engaged in P2P communication and a P2P link refers to a communication link for a P2P group…as  shown in FIG. 5, a first P2P group includes devices 520a and 520b under the coverage of base station 510a, a second P2P group includes devices 520c and 520d under the coverage of base station 510b”).

As to claim 55, GUPTA teaches a method for communicating an Internet of Things (IoT) service with a terminal device at an IoT network device to which the terminal device is connected ( (See at least ABSTRACT, “The disclosure relates to discovering and offering cloud based services for Internet of Things (IoT) devices in an IoT network”; and ¶ [0037], “In a peer-to-peer network, service discovery schemes can multicast the presence of nodes, their capabilities, and group membership”; and ¶ [0073], “Devices 520 may be dispersed through wireless network 500…terminal”), the method comprising: receiving data of the IoT service from a cloud node (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network”); transmitting the data to the terminal device to which the IoT network device is connected (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network, the IoT gateway may connect to the appropriate IoT devices to fetch any required data associated with the requested cloud-based services; ¶ [0097], “pass the fetched data to the appropriate cloud-based service to thereby invoke the requested cloud-based service at block 1140, and return the result from the invoked cloud-based service to the IoT devices.”).

As to claim 56, GUPTA teaches the method according to claim 55. GUPTA further teaches wherein the data of the IoT service indicates a terminal device as a target ( (See at least ABSTRACT, “The disclosure relates to discovering and offering cloud based services for Internet of Things (IoT) devices in an IoT network”; and ¶ [0037], “In a peer-to-peer network, service discovery schemes can multicast the presence of nodes, their capabilities, and group membership”; and ¶ [0073], “Devices 520 may be dispersed through wireless network 500…terminal”), the method further comprises: processing the data according to the indicated target (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network”; and ¶ [0047], “When an IoT device needs to communicate with another IoT device, it can request the pointer to that IoT device from the supervisor device 130 and then communicate with the target IoT device as a peer”); transmitting the processed data to the target terminal device (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network, the IoT gateway may connect to the appropriate IoT devices to fetch any required data associated with the requested cloud-based services; ¶ [0097], “pass the fetched data to the appropriate cloud-based service to thereby invoke the requested cloud-based service at block 1140, and return the result from the invoked cloud-based service to the IoT devices.”; and ¶ [0047], “When an IoT device needs to communicate with another IoT device, it can request the pointer to that IoT device from the supervisor device 130 and then communicate with the target IoT device as a peer”).

As to claim 57, GUPTA teaches the method according to claim 56. GUPTA further teaches wherein the terminal device comprises at least one of an Accelerometer, a Thermometer, a Hygrometer, a Hygrometer, a gyroscope, an Ambient Light detector, a MEMS microphone, a Magnetometer, and a Barometer (See at least ¶ [0061], “the logic configured to receive and/or transmit information 305 can include sensory or measurement hardware by which the communication device 300 can monitor its local environment (e.g., an accelerometer, a temperature sensor, a light sensor, an antenna for monitoring local RF signals, etc.)”).

As to claim 58, GUPTA teaches the method according to claim 55. GUPTA further teaches wherein further comprising: collecting data from the terminal device; and transmitting the collected data to the cloud node (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network, the IoT gateway may connect to the appropriate IoT devices to fetch any required data associated with the requested cloud-based services; ¶ [0097], “pass the fetched data to the appropriate cloud-based service to thereby invoke the requested cloud-based service at block 1140, and return the result from the invoked cloud-based service to the IoT devices.”).

As to claim 59, GUPTA teaches the method according to claim 58. GUPTA further teaches wherein further comprising: transmitting a second service request to the cloud node, which second service request indicates a specific event (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network, the IoT gateway may connect to the appropriate IoT devices to fetch any required data associated with the requested cloud-based services“; and ¶ [0036], “an IoT server 170 is shown as connected to the Internet 175. The IoT server 170 can be implemented as a plurality of structurally separate servers, or alternately may correspond to a single server”).

As to claim 64, GUPTA teaches a Network Function (NF) entity for providing an Internet of Things (IoT) service from a cloud node to an IoT network device in a cloud computing environment comprising a plurality of cloud nodes ( (See at least ABSTRACT, “The disclosure relates to discovering and offering cloud based services for Internet of Things (IoT) devices in an IoT network”; and ¶ [0037], “In a peer-to-peer network, service discovery schemes can multicast the presence of nodes, their capabilities, and group membership”), the NF entity comprising: a communication interface arranged for communication; at least one processor; and a memory comprising instructions which, when executed by the at least one processor (See at least ¶ [0009],”an IoT gateway device may comprise one or more processors configured to discover information about one or more IoT devices in an IoT network, wherein the discovered information includes at least one or more device classes associated with the IoT devices in the IoT network…may further comprise a memory coupled to the one or more processors”), cause the NF entity to: receive a first service request to invoke at least one service (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network”); select one of the plurality of cloud nodes as a serving node for the at least one service based on the first service request (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network, the IoT gateway may connect to the appropriate IoT devices to fetch any required data associated with the requested cloud-based services“; and ¶ [0036], “an IoT server 170 is shown as connected to the Internet 175. The IoT server 170 can be implemented as a plurality of structurally separate servers, or alternately may correspond to a single server”); determine an IoT network service to receive the at least one service based on the first service request (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network, the IoT gateway may connect to the appropriate IoT devices to fetch any required data associated with the requested cloud-based services); transmitt data of the at least one service from the serving node to the determined IoT network device (See at least ABSTRACT, “in response to receiving a request to invoke a discovered cloud-based service from an IoT device and/or a user associated with the IoT network, the IoT gateway may connect to the appropriate IoT devices to fetch any required data associated with the requested cloud-based services; ¶ [0097], “pass the fetched data to the appropriate cloud-based service to thereby invoke the requested cloud-based service at block 1140, and return the result from the invoked cloud-based service to the IoT devices.”); wherein the IoT network device is connected to one or more terminal devices which use the data of the at least one service (See at least ¶ [0096], “each IoT device may further request information from the IoT gateway (e.g., a pointer) that can be used to communicate with other IoT devices as peers according to the peer-to-peer protocol”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 53-54 and 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA ( U.S. Pub. No. 2015/0156266 A1), in view of Shukou et al. (hereinafter referred to as Shukou) (JP H06138302 B1).
As to claim 53, GUPTA teaches the method according to claim 45. However, GUPTA fails to expressly teach wherein further comprising: receiving a first authentication request including at least an 
In analogous teaching, Shukou further teaches wherein further comprising: receiving a first authentication request including at least an identification of the IoT network device and an identification of a terminal device from the IoT network device, performing an authentication on the first authentication request (See at least Page 3, “the authentication request is received a predetermined number of times or more, or the authentication condition is not satisfied even if the first authentication process is executed a predetermined number of times or more. Further includes a control unit that requests a higher-lever communication to block communication from the same transmission source”); and transmitting an authentication result to the IoT network device (See at least ABSTRACT, “The first authenticating unit 104 determines that the device to be authenticated 200 is an authorized device when an authentication request transmitted from the device to be authenticated 200 satisfies the authentication condition”).
Thus, given the teaching of Shukou, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Shukou, authentication apparatus, authentication method and computer program, into GUPTA, method and system for offering cloud-based services for Internet of Things (IoT) devices in IoT network, for method and system to facilitate authentication for cloud services in IoT network. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to authentication identification of services and devices in IoT network (See Shukou: ABSTRACT).

As to claim 54, GUPTA and Shukou teach the method according to claim 53. Shukou further teaches wherein authentication result comprises a Disable command to disable the terminal device identified by the identification, and the method further comprising: transmitting a Re-authentication indication to the IoT network device after transmitting the Disable command (See at least Page 3, “the authentication request is received a predetermined number of times or more, or the authentication condition is not satisfied even if the first authentication process is executed a predetermined number of times or more. Further includes a control unit that requests a higher-lever communication to block communication from the same transmission source”), and the method further comprising: transmitting a Re-authentication indication to the IoT network device after transmitting the Disable command (See at least Page 5, “The second authentication unit 106 determines whether the authentication information transmitted from the device to be authenticated 200 matches the authentication information registered in advance in the authentication information storage unit 105 by performing the second authentication process. The second authenticating unit 106 is an apparatus with which the authenticated apparatus 200 has a valid authority when the authentication information transmitted from the authenticated apparatus 200 matches the authentication information registered in the authentication information storage…the second authentication unit 106 authenticates the device 200 to be authenticated. The second authentication unit 106 notifies the authentication control unit 102 of the authentication result”).
Thus, given the teaching of Shukou, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Shukou, authentication apparatus, authentication method and computer program, into GUPTA, method and system for offering cloud-based services for Internet of Things (IoT) devices in IoT network, for method and system to facilitate authentication for cloud services in IoT network. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to authentication identification of services and devices in IoT network (See Shukou: ABSTRACT).


As to claim 60, GUPTA teaches the method according to claim 58. However, GUPTA fails to expressly teach wherein further comprising, prior to transmitting the collected data: transmitting a third service request to the cloud node, which third service request includes at least an identification of a service, an identification of the terminal device, and an identification of the IoT network device; transmitting the collected data if an approval of the service is received in response to the transmission of the third service request.
In analogous teaching, Shukou further teaches wherein further comprising, prior to transmitting the collected data: transmitting a third service request to the cloud node, which third service request includes at least an identification of a service, an identification of the terminal device, and an identification of the IoT network device (See at least Page 8, “The authentication device 100 may include three or more authentication units. For example, the authentication device 100 may further include a third authentication unit in addition to the first authentication unit 104 and the second authentication 106. In this case, the third authentication unit performs an authentication process on the authenticated 200 authenticated by the first authentication unit 104 and the second authentication unit 106 by means different from the first authentication unit 104 and the second authentication unit 106”); transmitting the collected data if an approval of the service is received in response to the transmission of the third service request (See at least Page 8, “The authentication device 100 may include three or more authentication units. For example, the authentication device 100 may further include a third authentication unit in addition to the first authentication unit 104 and the second authentication 106. In this case, the third authentication unit performs an authentication process on the authenticated 200 authenticated by the first authentication unit 104 and the second authentication unit 106 by means different from the first authentication unit 104 and the second authentication unit 106. The authentication control unit 102 transmits the certification information to the device to be authenticated 200 when authentication is performed by the third authentication unit”).
Thus, given the teaching of Shukou, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Shukou, authentication apparatus, authentication method and computer program, into GUPTA, method and system for offering cloud-based services for Internet of Things (IoT) devices in IoT network, for method and system to facilitate authentication for cloud services in IoT network. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to authentication identification of services and devices in IoT network (See Shukou: ABSTRACT).

As to claim 61, GUPTA teaches the method according to claim 55. However, GUPTA fails to expressly teach wherein further comprising: transmitting a first authentication request including at least an identification of the IoT network device and an identification of the terminal device to the cloud node, and receiving an authentication results in response to the transmission of the first authentication request.
In analogous teaching, Shukou further teaches wherein further comprising: transmitting a first authentication request including at least an identification of the IoT network device and an identification of the terminal device to the cloud node, and receiving an authentication results in response to the transmission of the first authentication request (See at least Page 8, “The first authentication unit 104 may execute the first authentication process every time one authentication request is received. IN this case, the first authentication unit 104 stores, for example, the received authentication request in association with the transmission source, and is received from the same transmission source within a predetermined period in the past when executing the first authentication process.”).
Thus, given the teaching of Shukou, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Shukou, authentication apparatus, authentication method and computer program, into GUPTA, method and system for offering cloud-based services for Internet of Things (IoT) devices in IoT network, for method and system to facilitate authentication for cloud services in IoT network. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to authentication identification of services and devices in IoT network (See Shukou: ABSTRACT).

As to claim 62, GUPTA and Shukou teach the method according to claim 61. Shukou further teaches wherein further comprising: entering an inactive state and indicating the inactive state to the terminal device in case that the authentication result indicates a failed authentication (See at least Page 3, “the authentication request is received a predetermined number of times or more, or the authentication condition is not satisfied even if the first authentication process is executed a predetermined number of times or more. Further includes a control unit that requests a higher-lever communication to block communication from the same transmission source”).
Thus, given the teaching of Shukou, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Shukou, authentication apparatus, authentication method and computer program, into GUPTA, method and system for offering cloud-based services for Internet of Things (IoT) devices in IoT network, for method and system to facilitate authentication for cloud services in IoT network. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to authentication identification of services and devices in IoT network (See Shukou: ABSTRACT).

As to claim 63, GUPTA and Shukou teach the method according to claim 61. Shukou further teaches wherein further comprising: re-activating for a short period in the inactive state (See at least Page 3, “the authentication request is received a predetermined number of times or more, or the authentication condition is not satisfied even if the first authentication process is executed a predetermined number of times or more. Further includes a control unit that requests a higher-lever communication to block communication from the same transmission source”); and in the case that a re-authentication indication is received during the re-activating period, transmitting a second authentication request including an identification of the IoT network device and an identification of the terminal device to the cloud node and receiving an authentication result in response to the transmission of the second authentication request (See at least Page 5, “The second authentication unit 106 determines whether the authentication information transmitted from the device to be authenticated 200 matches the authentication information registered in advance in the authentication information storage unit 105 by performing the second authentication process. The second authenticating unit 106 is an apparatus with which the authenticated apparatus 200 has a valid authority when the authentication information transmitted from the authenticated apparatus 200 matches the authentication information registered in the authentication information storage…the second authentication unit 106 authenticates the device 200 to be authenticated. The second authentication unit 106 notifies the authentication control unit 102 of the authentication result”)
Thus, given the teaching of Shukou, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Shukou, authentication apparatus, authentication method and computer program, into GUPTA, method and system for offering cloud-based services for Internet of Things (IoT) devices in IoT network, for method and system to facilitate authentication for cloud services in IoT network. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to authentication identification of services and devices in IoT network (See Shukou: ABSTRACT).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Brown (U. S. Pub. No. 2019/0260737 A1) teaches a method, apparatus and computer program products for facilitating two factor authentication. Araujo et al. (U. S. Pub. No. 2019/0149410 A1) teaches methods and systems for configuring nodes in a cloud computing network. Lundstrom et al. (U.S. Pub. No. 2009/0185509 A1) teaches a method of configuring a network.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Thursday, 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




John Fan
/J.F/Examiner, Art Unit 2454 07/02/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454